PER CURIAM.
Maggie Cummings sued Lumbermens Mutual Casualty Company for workers’ compensation benefits, alleging that she had suffered a back injury. The jury found total and permanent disability, and judgment was rendered on the jury verdict. Lumbermens Mutual filed a motion for new trial, based on jury misconduct. The trial court, following a hearing on the matter, denied the motion. The court of civil appeals reversed the judgment of the trial court and remanded the cause. 618 S.W.2d 883.
Because we agree that the trial court committed reversible error by refusing to allow Lumbermens Mutual to develop evidence in bills of exceptions at the hearing on the motion for new trial, we refuse the application for writ of error with the notation, “no reversible error.” We express no opinion on the holding that there is evidence in the record to establish jury misconduct.